Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1.   The Applicant’s response to the office action filed on February 24, 2022 is acknowledged.
                                             Status of the Application
2. Claims 1-5, 7-11 and 15-24 are pending under examination. New claims 33-35 are added. Claims 6, 12-14 and 25-32 were canceled. The Applicant’s arguments and amendment have been fully considered and found persuasive for the reasons that follow. The action is made Final necessitated by the amendment.
Response to the Arguments:
3. The rejection of claims under 35 USC 112 has been withdrawn in view of the amendment.
4. The rejection of claims under 35 USC 102(a)(1) as being anticipated by Weitz et al. has been withdrawn in view of the amendment.
                             New Rejections necessitated by the amendment
Claim Rejections - 35 USC § 102
5.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    Claims 1-5, 7-11, 15-24 and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuels et al. (US 2016/0201125).
Samuels et al. teach a method of claim 1, 16, determining a quality characteristic of a target droplet in a plurality of droplets comprising:
i) encapsulating a plurality of polynucleotides in a plurality of droplets, wherein the plurality of polynucleotides comprises at least one species of oligonucleotide (para 0082, 0004-0017, 0461-0463, 0125, 0223-0228, 0298, 0372-0385);
ii) tagging the polynucleotides with a label (barcode) that identifies the polynucleotides as arising from the plurality of droplets (para 0082, 0461-0463, 0125, 0223-0228, 0298, 0372-0385); iii) quantifying a number of species of oligonucleotide tagged with the label in the target droplet (para 0229-0232, 0461-0463, 0298, 0374-0385); and iv) comparing the quantified number of species of oligonucleotides tagged with the label in the target droplet to a reference value to determine a quality characteristic of the droplet (para 0233, 0299, 0374-03850461-0470). 
With reference to claim 2, Samuels et al. teach that a species of oligonucleotide comprises: a first nucleic acid segment and a second nucleic acid segment, wherein the first nucleic acid segment comprises a plurality of random oligonucleotides (n-mer) (ROs), wherein the ROs are distinguishable from other species of oligonucleotides; and the second nucleic acid segment comprises a conserved region common to the plurality of oligonucleotides (para 0018, 0204-0211).
With reference to claim 3, Samuels et al. teach that the method further comprises forming the plurality of droplets in a microfluidic device (para 0126-0129). 
With reference to claim 4, 7, Samuels et al. teach that forming the plurality of droplets comprise isolating a portion of a first fluid, wherein the first fluid comprises a known concentration of oligonucleotide species (para 0032-0033, 0159-0160, 0229). With reference to claim 5, 8-10, Samuels et al. teach that the first fluid comprises a plurality of the species of oligonucleotide dispersed throughout the first fluid, and wherein isolating the portion of the first fluid comprises isolating a number of oligonucleotide species in the droplet according to a Poisson distribution that is proportional to a volume of the droplet wherein the volume of the droplet comprises a volume of immiscible phase carrier fluid (para 0033, 0107, 0159-0160,0165 0301, 0353, 0374). 
    With reference to claims 11 and 15, Samuels et al. teach that the plurality of polynucleotides are obtained from a sample comprising cell and the method further comprises lysing the cell in the droplet (para 0017). 
     With reference to claims 17-20, Samuels et al. teach that the tagging comprises enzymatic incorporation of label into plurality of polynucleotide, wherein enzymatic incorporation of label comprises ligating the label to the polynucleotides or by PCR amplification using barcoded primers (0229-0240, 0244-0245).
With reference to claim 21, Samuels et al. teach that that the quantifying the number of species of oligonucleotide tagged with the label in the plurality of droplets and quantifying the number of species of oligonucleotide tagged with the label comprises sequencing the polynucleotides tagged with the label (para 0232-0245).
With reference to claims 22-24, Samuels et al. teach that that the data arising from the droplet is adjusted or excluded from further analysis based on quality characteristic, wherein the quality characteristic comprises a volume of the droplet or a droplet merger (coalescence) (para 0364-0371).
With reference to claims 33-35, Samuels et al. teach that that the reference value is determined from mean occupation distributions of randomized oligonucleotides in the plurality of droplets, wherein the reference value is determined by an average number or expected number of randomized or barcodes per droplet or volume per droplet (para 0379-0380, 0298-0299, 0364-0374, 0425, 0437). For all the above the claims are anticipated.
                                               Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637